Docket Nos. 101902, 102227 cons.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




SAMOUR, INC., et al., Appellees, v. THE BOARD OF ELECTION
COMMISSIONERS OF THE CITY OF CHICAGO, Appellant.–
MASHNI CORPORATION et al., Appellants, v. THE BOARD OF
ELECTION COMMISSIONERS OF THE CITY OF CHICAGO et
                        al., Appellees.

                   Opinion filed January 19, 2007.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
and Karmeier concurred in the judgment and opinion.
   Justice Burke took no part in the decision.



                              OPINION

    In separate complaints, the two sets of plaintiffs in these
consolidated appeals, Mashni Corporation et al. (Mashni) and
Samour, Inc., et al. (Samour), challenged the validity of a local option
election held under the Liquor Control Act of 1934 (Act) (235 ILCS
5/9–1 et seq. (West 2002)), based on alleged errors in the form of the
ballots. The complaints both alleged that the Chinese version of the
ballots failed to comply substantially with the statutory form in section
9–6 of the Act (235 ILCS 5/9–6 (West 2002)). The circuit court of
Cook County invalidated the election because it found that a
transposition error in the precinct and ward numbers violated the
substantial compliance requirement of the Act.
     In separate appeals, the appellate court in Mashni reversed the
trial court judgment (362 Ill. App. 3d 730), while the appellate court
in Samour affirmed (362 Ill. App. 3d 12). This court consolidated the
two appeals. We conclude that the ballots complied substantially with
section 9–6 of the Act and, therefore, the circuit court erred in
invalidating the election. Accordingly, we affirm the judgment in
Mashni, No. 102227, reversing the trial court’s decision, and reverse
the judgments in Samour, No. 101902.

                            I. BACKGROUND
    On February 25, 2003, a local option election was held in the 45th
Precinct of the 15th Ward and the 32nd Precinct of the 48th Ward in
Chicago. The Board of Election Commissioners for the City of
Chicago (Board) submitted propositions to the voters of those
precincts asking whether the sale at retail of alcoholic liquor should be
prohibited within their precincts. The ballots in each precinct were
printed in English, Spanish, and Chinese.
    The ballots listed the ward and precinct numbers in the upper left
corner. A section entitled “Description of Area to be Affected,”
containing a common description of the precincts using street
boundaries, landmarks, and addresses, was printed after the ward and
precinct numbers. In the 45th Precinct of the 15th Ward, the English
version of the proposition stated, “Shall the sale at retail of alcoholic
liquor be prohibited in this 45th Precinct of the 15th Ward of the City
of Chicago (as such precinct existed as of the last General
Election[)]?” The proposition in the 32nd Precinct of the 48th Ward
stated, “Shall the sale at retail of alcoholic liquor be prohibited in this
32nd Precinct of the 48th Ward of the City of Chicago (as such
precinct existed as of the last General Election)?”
    Following the election, the plaintiffs in these cases filed separate
complaints against the Board contesting the validity of the local option
election in their respective precincts. In Samour, plaintiff Samour,
Inc., alleged it is an Illinois corporation holding retail liquor licenses
and conducting business within the 45th Precinct of the 15th Ward in

                                   -2-
Chicago. In Mashni, the plaintiffs included Mashni Corporation and
S & T, Inc., Illinois corporations holding retail liquor licenses and
conducting business within the 32nd Precinct of the 48th Ward. In
both cases, there were also a number of individual plaintiffs who were
identified as registered voters residing within the respective precincts.
Barbara Stanley and Paul Uhl intervened in the Mashni trial
proceedings but not in the Samour proceedings.
    The plaintiffs’ complaints were virtually identical with respect to
the claims at issue here, and they were consolidated for purposes of
the trial court proceedings. The plaintiffs alleged that the election was
invalid because the Chinese translation of the proposition did not
comply with the ballot form required by section 9–6 of the Act. In
pertinent part, the plaintiffs alleged that: (1) the English ballots asked
voters whether the sale of alcohol should be prohibited at retail as
required by the Act, while the Chinese translation asked whether the
sale of alcohol should be prohibited generally; and (2) the precinct and
ward numbers were transposed on the Chinese ballots, thus incorrectly
identifying the affected areas as the 15th Precinct of the 45th Ward
and the 48th Precinct of the 32nd Ward.
    At the bench trial, two expert witnesses testified, one for the
plaintiffs and one for the Board and the intervenors. None of the
plaintiffs testified and the parties did not present any other witnesses.
Hanlelore Mui, a freelance interpreter and translator of the Chinese
language, testified on behalf of the plaintiffs. During her testimony,
Mui referred to a ballot from the 32nd Precinct of the 48th Ward, but
the parties stipulated that her testimony was also applicable to the
ballot used in the 45th Precinct of the 15th Ward. Mui testified that
the Chinese translation asked whether “the sale of liquor in general
should it be prohibited *** in the 48th Precinct of 32nd District in
Chicago City.” In her opinion, the Chinese translation had “omissions
of important meaningful words” and was not a correct translation.
Mui testified that the transposition of the ward and precinct numbers
on the Chinese ballots “could be easily confusing” because people who
could not read the description of the area affected would probably
think they were given the wrong ballot. She acknowledged, however,
that voters could “easily solve that problem” if they read the
description of the area affected.
    Mui also testified that the Chinese translation was not accurate

                                   -3-
because it used the word “sale” without the term “retail.” The
translation should have included the character “ling shou,” the term
for “retail sale” or “for sale at retail.” She believed that the Chinese
translation printed on the ballot encompassed all types of sales,
including wholesale, resale, or for personal consumption.
    On cross-examination, Mui acknowledged that the common
description of the precinct would be easy for Chinese readers to
understand. She also explained that “retail” can have multiple
meanings referring to price, quantity, and the sales location. The term
“sale” could also have multiple meanings. According to Mui, the
general public is familiar with the character ling shou because it is a
commonly used term. She conceded that “sale at retail” could be
translated using “xiao shou” as it appeared on the ballots, but
maintained that a more accurate translation would have used the
character ling shou to indicate the difference between retail sale and
wholesale.
    Dr. Richard Gu, a professor of Chinese language at Northwestern
University, testified on behalf of the Board and the intervenors. Gu
stated there was always a choice of characters to use in translating and
it was preferable to use plain or simplified Chinese with the general
public. Xiao shou, the character used by the Board, was the best
translation for “sale at retail” because that character is generally taught
and understood to mean retail sales. In Gu’s opinion, voters would
understand that the ballot was referring to retail sales.
    According to Gu, adding ling shou would not clarify the ballot
because xiao shou meant sale. He asserted the “meaning is clearly
there already. No one would misunderstand it.” In fact, fewer people
would be able to understand the proposition if ling shou, the character
for “retail,” was added to the translation. Gu explained that the
Chinese language has over 40,000 characters and only the most
commonly used characters are generally taught. The general public is,
therefore, unfamiliar with less commonly used characters. Xiao shou
is much more commonly used and taught than ling shou. Gu did not
even teach ling shou to his college and graduate students. Although
xiao shou could be understood to include both retail and wholesale,
the general public would understand it to mean retail sale. In Gu’s
opinion, xiao shou was the best character to convey the idea of retail
sale to the general public.

                                   -4-
    Dr. Gu further stated that Chinese voters would not be confused
by the transposition of the precinct and ward numbers because it is a
“very, very common error” in translating between English and
Chinese. Chinese speakers always put the larger number before the
smaller one and are always cautious when viewing numbers in a
translation. Thus, Chinese voters would identify this common problem
and would rely on the narrative description of the area affected rather
than the precinct and ward numbers on the ballots.
    Based on Dr. Gu’s testimony, the trial court found that the
Chinese translation using the character xiao shou complied
substantially with the statutory form set forth in section 9–6 of the
Act. The court concluded that Chinese voters “were given a clear and
meaningful choice to vote for or against the proposition.” As for the
transposition of the precinct and ward numbers, the court stated that
the question was whether the error “put a Chinese-speaking person in
a different position *** than it does an English-speaking and a
Spanish-speaking person.” The court concluded that the Chinese
translation failed to comply substantially with section 9–6 of the Act
“based upon the error in the ballot and the transposition of the ward
and precinct and the fact that a Chinese-speaking person is put in a
different position based upon the ballot that was submitted, than the
English and Spanish-speaking people.” The trial court, therefore, held
that the election was invalid.
    Separate appeals were filed in these cases. In Samour, Inc. v.
Board of Election Commissioners, the Second Division of the First
District held that the trial court did not clearly err in finding that the
Chinese ballot did not comply substantially with the Act due to the
transposition of the precinct and ward numbers. 362 Ill. App. 3d at
16-19. The appellate court invalidated the election on that basis,
making it unnecessary to consider whether omission of the ling shou
character also voided the election. 362 Ill. App. 3d at 19. Thus, the
appellate court affirmed the decision of the trial court. 362 Ill. App.
3d at 19.
    In Mashni Corp. v. Board of Election Commissioners, the First
Division of the First District held that the trial court erred in
invalidating the election based on the transposition of the precinct and
ward numbers. 362 Ill. App. 3d at 739-43. According to the appellate
court, the common description of the precinct would be more useful

                                   -5-
to voters in clarifying any confusion on the area affected than the
precinct and ward numbers. 362 Ill. App. 3d at 743. While
acknowledging a contrary result was reached on this issue in Samour,
the appellate court held that the ballot as a whole, including the
common description of the area affected, complied substantially with
section 9–6 because it portrayed the chief features of the proposition
and the area affected in words of plain meaning. 362 Ill. App. 3d at
743. The appellate court further held that the trial court did not err in
determining that the Chinese translation of “at retail” complied
substantially with the statutory form in section 9–6. 362 Ill. App. 3d
at 744. Accordingly, the appellate court reversed the trial court’s
judgment invalidating the election. 362 Ill. App. 3d at 743.
    We allowed petitions for leave to appeal filed by the parties in
both Samour and Mashni. 210 Ill. 2d R. 315(a). The appeals were
consolidated for review.

                            II. ANALYSIS
    In these consolidated appeals, we must decide whether the
Chinese translation on the ballots submitted in the 45th Precinct of the
15th Ward and the 32nd Precinct of the 48th Ward complied
substantially with the statutory form provided in section 9–6 of the
Act. The plaintiffs renew their claims that the translation failed to
comply substantially with section 9–6 because: (1) the precinct and
ward numbers were transposed, thus incorrectly identifying the areas
affected by the propositions; and (2) the Chinese translation asked
whether the sale of alcohol should be prohibited generally rather than
“at retail” as required by section 9–6.
    Section 9–6 requires the proposition used in a local election to ban
the sale of alcohol to be “in substantially the following form”:
             “Shall the sale at retail of alcoholic liquor (or alcoholic
        liquor other than beer containing not more than 4% of alcohol
        by weight) (or alcoholic liquor containing more than 4%
        alcohol by weight in the original package and not for
        consumption on the premises) be prohibited in (or at) ..........?”
        235 ILCS 5/9–6 (West 2002).
The proper name of the precinct is to be inserted in the blank. 235
ILCS 5/9–1 (West 2002). The ballot must also contain a common

                                   -6-
description of the precinct in plain language unless the election official
determines that the description will not fit on the ballot. 235 ILCS
5/9–6 (West 2002). If the common description is not included on the
ballot, large printed copies of the description must be displayed
prominently in the precinct polling location. 235 ILCS 5/9–6 (West
2002).
    When a special statute dictates the form of a ballot, the ballot used
in the election must comply substantially with the statutory mandate
or the election is void. Smith v. Calhoun Community Unit School
District No. 40, 16 Ill. 2d 328, 332 (1959). In determining whether a
ballot is in substantial compliance with a statutory form, we must ask
whether voters were given as clear an alternative as if the statutory
form had been identically followed. Dick v. Roberts, 8 Ill. 2d 215, 221
(1956). To render an election void, a deviation from the statutory
form must be in a matter of substance. People ex rel. Davis v.
Chicago, Burlington & Quincy R.R. Co., 48 Ill. 2d 176, 182 (1971).
In construing the term “substantial,” this court has stated:
         “ ‘The word “substantial,” as ordinarily used, means essential,
         material or fundamental. A substantial copy of the form of the
         ballot designated in the statute must evidently be one that
         contains the essence of the form in the statute–one giving the
         correct idea but not necessarily the exact expressions in the
         statutory form. The words of the statute, “The ballots at said
         election shall be substantially in the following form,”
         necessarily convey the idea that the ballot to be used or voted
         by the voters is not required to be an accurate or exact copy
         but one which embodies or contains the substance or main
         features of the ballot found in the statute. The legislature
         evidently did not intend that every word of the statutory form
         should be found in the form furnished the voter, and if enough
         of the words found in the statutory form, coupled with other
         apt words, are printed on the ballot furnished to the voter that
         will mean the same thing to all of the voters as the words used
         in the statutory form, the statute will be substantially complied
         with.’ ” Davis, 48 Ill. 2d at 183, quoting People ex rel.
         Howard v. Chicago & Eastern Illinois R.R. Co., 296 Ill. 246,
         249-50 (1921).
    The substance of a public measure is, therefore, adequately stated

                                   -7-
if the ballot contains a fair portrayal of the proposition’s chief features
in words of plain meaning. Smith, 16 Ill. 2d at 335. Moreover, when
a deviation from the statute has occurred, this court has refused to
elevate form over substance and has instead considered the likelihood
that the deviation in wording confused the voters or obstructed them
in voting in accordance with their intentions. Davis, 48 Ill. 2d at 182.
“The focus is on the existence of a meaningful choice for the voters.
A ballot is sufficient if the voter has a clear opportunity to express a
choice either for or against it.” Krauss v. Board of Election
Commissioners, 287 Ill. App. 3d 981, 984 (1997), citing Hoogasian
v. Regional Transportation Authority, 58 Ill. 2d 117, 124 (1974).
     This court has also recognized that the intent of the statute
ultimately controls in determining what constitutes statutory
compliance and the effect of noncompliance. Davis, 48 Ill. 2d at 182.
Here, the Act states that it shall be liberally construed to protect the
health, safety, and welfare of the people of Illinois and to promote
temperance in the consumption of alcoholic liquor by sound and
careful regulation of the manufacture, sale, and distribution of
alcoholic liquor. 235 ILCS 5/1–2 (West 2002).

                        A. Standard of Review
    The first issue we must address is the proper standard of review.
In Samour, the appellate court applied the “clearly erroneous”
standard (362 Ill. App. 3d at 15), while in Mashni the court
considered whether an election complied substantially with the Act to
be a question of law subject to de novo review (362 Ill. App. 3d at
739). Before this court, the parties continue to dispute the applicable
standard of review.
    This court has cited the clearly erroneous standard of review only
in cases governed by the Administrative Review Law (735 ILCS
5/3–101 et seq. (West 2002)). We have limited the application of that
standard to reviewing administrative decisions on mixed questions of
fact and law. Carpetland U.S.A., Inc. v. Illinois Department of
Employment Security, 201 Ill. 2d 351, 369 (2002); AFM Messenger
Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
392 (2001); City of Belvidere v. Illinois State Labor Relations Board,
181 Ill. 2d 191, 205 (1998). Thus, this court has only applied the


                                   -8-
clearly erroneous standard to decisions of administrative agencies.
Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 153 (2005). In all
other civil cases, we review legal issues de novo and factual issues
under a manifest weight of the evidence standard. See Corral, 217 Ill.
2d at 153.
    This appeal arises not from an administrative review proceeding,
but from an election challenge filed in circuit court. There is no
decision of an administrative agency at issue in this appeal. We,
therefore, review any factual questions under the manifest weight of
the evidence standard, but review de novo the legal determination of
substantial compliance with the Act. See Corral, 217 Ill. 2d at 153.
Having clarified the correct standard of review in these consolidated
appeals, we proceed to the merits of the parties’ substantive
arguments.

                             B. Transposition
     The Board contends that the trial court improperly used a strict
compliance test in concluding that the transposition of the precinct
and ward numbers put Chinese-speaking voters “in a different
position” than other voters. According to the Board, the trial court’s
decision is inconsistent with our case law requiring only substantial
compliance, as well as with the express legislative intent requiring the
Act to be liberally construed. The Board maintains the evidence
established that the ballots gave Chinese-speaking voters a clear and
meaningful choice to vote for or against the proposition. See Krauss,
287 Ill. App. 3d at 984, citing Hoogasian, 58 Ill. 2d at 124. Thus, the
Chinese translation complied substantially with section 9–6, and the
trial court erred in invalidating the election based upon the
transposition of the precinct and ward numbers.
     Similarly, the intervenors argue that the evidence does not support
a finding that the ballots failed to comply substantially with section
9–6. The expert witnesses agreed that the common descriptions of the
precincts were accurate and easy to understand. Moreover, plaintiffs’
expert, Mui, testified that any confusion due to the transposition of the
numbers would be easily resolved by reading the common
descriptions. Thus, it is clear that the ballots, considered as a whole,
were not confusing or misleading. Accordingly, the intervenors assert


                                  -9-
that the ballots gave Chinese-speaking voters a clear opportunity to
express their choice either for or against the proposition.
     Conversely, the plaintiffs contend that the Chinese translation is
not in substantial compliance with section 9–6 because the Board
mistakenly identified the area affected both at the top of the ballots
and in the proposition. The plaintiffs claim that the Chinese translation
in the ballots presents a different question than the one required by the
statute. The common description does not remedy this defect because
there is no guarantee that voters consulted the description or that they
were familiar with the boundaries stated in the description. Thus, the
plaintiffs maintain the trial court properly found that the error in
identifying the affected area resulted in an invalid election.
     We note that the trial court did not make specific findings of fact
or credibility determinations on the transposition issue. The court
simply reviewed the evidence and found that the ballots failed to
comply substantially with section 9–6 as a result of the transposition
of the precinct and ward numbers. Nonetheless, we will review the
factual issues under the manifest weight standard. See Corral, 217 Ill.
2d at 153. A factual finding is against the manifest weight of the
evidence when the opposite conclusion is clearly evident or the finding
is arbitrary, unreasonable, or not based in evidence. Best v. Best, No.
101135, slip op. at 6 (September 21, 2006).
     A review of the record demonstrates that the experts agreed on
the critical factual issues supporting the legal conclusion that the
Chinese translation was in substantial compliance with section 9–6.
Both Dr. Gu and Mui testified that the precinct and ward numbers
were transposed in the Chinese translation on the ballots. Although
Mui testified that, read alone, the transposition of the precinct and
ward numbers “could be easily confusing,” she acknowledged that
voters could “easily solve that problem” by reading the common
description. Mui further testified that the common description of the
precincts would be easy for Chinese readers to understand. In
addition, Dr. Gu testified that Chinese-speaking voters would not be
confused by the transposition of the numbers because it is a “very,
very common error” in translation. Gu testified that voters would
identify this common error and would rely on the common description
of the area affected rather than the precinct and ward numbers on the
ballots.

                                  -10-
    The plaintiffs’ expert, Mui, established several essential facts.
First, Chinese-speaking voters could easily resolve any confusion
caused by the transposition by reading the common description of the
precincts and, second, the common description would be easy for
Chinese readers to understand. Reviewed under the manifest weight
standard, these facts alone are sufficient to conclude that, taken as a
whole, the ballots’ description of the affected area did not confuse
Chinese-speaking voters or deprive them of a meaningful choice either
for or against the proposition. See Davis, 48 Ill. 2d at 182; Krauss,
287 Ill. App. 3d at 984, citing Hoogasian, 58 Ill. 2d at 124.
    Nonetheless, the plaintiffs assert there is no guarantee that voters
would be familiar with the boundaries stated in the common
description. The evidence, however, does not indicate that the
precinct and ward numbers would be more likely to inform voters of
the area affected than the common description that is required to be
communicated “in plain and nonlegal language.” 235 ILCS 5/9–6
(West 2002). To the contrary, Dr. Gu testified that voters would rely
on the common description rather than the precinct and ward numbers
on the ballots. The plaintiffs’ own expert testified that Chinese readers
could easily understand the common description of the precincts.
Moreover, in evaluating substantial compliance, this court has favored
“words of plain meaning” over technical or legal language. See Smith,
16 Ill. 2d at 335 (stating that the substance of a proposition is
adequately set forth if the ballot contains a fair portrayal of the
proposition’s chief features “in words of plain meaning, so that it can
be understood by persons entitled to vote”). It would be contrary to
both our established precedent and common sense to conclude that the
legal description in the form of precinct and ward numbers is more
intelligible to voters than the common description set forth “in plain
and nonlegal language.” See Smith, 16 Ill. 2d at 335.
    The plaintiffs also argue that we cannot be sure that voters would
actually read the common description. Thus, the plaintiffs apparently
contend that Chinese-speaking voters would read the precinct and
ward numbers and be confused by them, but would not read other
parts of the ballot, including the common description of the precincts.
    If we were to accept the plaintiffs’ argument, the legislative
purpose in requiring a common description would be defeated. The
legislature added the common description requirement to section 9–6

                                  -11-
with the intent to clarify any voter confusion about the area affected
by a proposition. The legislative history shows that the inclusion of a
common description was “designed to reduce the confusion” of
voters. See 80th Ill. Gen. Assem., House Proceedings, June 15, 1977,
at 83 (statements of Representative Capparelli); 80th Ill. Gen. Assem.,
Senate Proceedings, May 17, 1977, at 180-81 (statements of Senator
Kosinski) (same comment). Thus, the legislature intended for voters
to rely upon the common description in voting on a proposition
submitted under section 9–6.
     Additionally, this court has consistently held that all provisions of
a statute should be viewed as a whole. People v. Molnar, 222 Ill. 2d
495, 519 (2006). Statutes should be construed so that no term is
rendered meaningless or superfluous. Stroger v. Regional
Transportation Authority, 201 Ill. 2d 508, 524 (2002). If we were to
assume that voters would disregard the common description appearing
in a ballot, the common description requirement would be read out of
section 9–6. We must, therefore, presume that voters will read the
entire ballot, including the common description mandated by section
9–6. The common description in the ballots cannot simply be ignored
by this court, but must be given the effect intended by the legislature.
     In sum, we conclude that the manifest weight of the evidence
establishes that the common description contained in the ballots would
alleviate any confusion created by the transposed precinct and ward
numbers. The transposition of the precinct and ward numbers did not
obstruct Chinese-speaking voters from voting in accordance with their
intentions or deny them a meaningful choice either for or against the
proposition. See Davis, 48 Ill. 2d at 182; Krauss, 287 Ill. App. 3d at
984, citing Hoogasian, 58 Ill. 2d at 124. Thus, as a matter of law, the
ballots were in substantial compliance with section 9–6 on the
identification of the areas affected by the proposition. We conclude
that the trial court erred in invalidating the election based on the
transposition of the precinct and ward numbers on the ballots.
Accordingly, we reverse the appellate court judgment in Samour
upholding the trial court’s ruling and affirm that portion of the Mashni
judgment reversing the trial court on this issue.




                                  -12-
                      C. Translation of “At Retail”
     Having concluded that the transposition of the precinct and ward
numbers did not violate the Act, we consider whether the use of the
Chinese character xiao shou rather than the character ling shou
complied substantially with section 9–6. Based on Dr. Gu’s testimony
and the reasoning in Krauss, 287 Ill. App. 3d 981, the trial court
found substantial compliance. On appeal, the Samour court did not
reach this issue because it held that the transposition problem
invalidated the referendum. 362 Ill. App. 3d at 19. The appellate court
in Mashni, however, upheld the trial court’s finding, stating that it
would not overturn that court’s reliance on Dr. Gu’s testimony.
Relying on Dr. Gu’s testimony, the Mashni court determined that “the
term xi~o shòu gave the correct idea to the voters *** even if the term
used was not necessarily the exact expression utilized by the statutory
form.” 362 Ill. App. 3d at 744. The court distinguished Krauss and
concluded that the trial court “did not err in determining that the ‘at
retail’ translation was in substantial compliance with the Act.” 362 Ill.
App. 3d at 744.
     We again note that different standards of review apply to the
factual and legal components of this issue. While the ultimate legal
question of whether the use of the character xiao shou was in
substantial compliance with the Act is reviewed de novo, the
underlying factual matters will be reviewed under a manifest weight
of the evidence standard. Corral, 217 Ill. 2d at 153. As the Mashni
court correctly recognized, under the manifest weight standard a trial
court’s credibility decision is subject to great deference in a bench
trial. 362 Ill. App. 3d at 744. Indeed, we will not substitute our
judgment on credibility matters because the fact finder is in the best
position to evaluate the conduct and demeanor of the witnesses. Best,
slip op. at 6. Here, because the relevant testimony of the experts is
closely balanced on this issue, we accept the trial court’s credibility
determination favoring Dr. Gu’s testimony.
     Dr. Gu testified that it is generally better to use simplified Chinese
characters when addressing the general public. Applying that rule, Gu
stated that xiao shou is the best translation for “sale at retail” because
it is usually taught and understood by the public to mean retail sales.
Gu asserted that on seeing that character voters would understand that
the ballot was referring to retail sales. He added that there was no

                                   -13-
benefit to using the alternative character, ling shou, because the
“meaning is clearly there already. No one would misunderstand it.” He
explained that only the most common of the more than 40,000
Chinese characters are usually taught. The general public would,
therefore, more likely be confused by the less familiar character ling
shou than by the common character xiao shou. Gu added that while
xiao shou could include both retail and wholesale sales, most Chinese
speakers would understand that it referred to retail sales, making it the
best translation choice.
    After reviewing this testimony, we agree with the Mashni court
that a preference for the use of the character xiao shou is not against
the manifest weight of the evidence. Based on Dr. Gu’s testimony, we
find that while the ballot translation may not have complied strictly
with the statutory form, it was in substantial compliance. Unlike
Krauss, where the Spanish translation completely altered the meaning
of the ballot proposition by using the Spanish word for “to owe”
instead of the word for “to drink,” here the error, if any, is relatively
minor. Krauss, 287 Ill. App. 3d at 986. Indeed, according to Dr. Gu’s
testimony, most Chinese-speaking voters would have more readily
understood this translation than the one suggested by the plaintiffs.
    We conclude that the translation using the character xiao shou
conveyed the “sale at retail” requirement of section 9–6 to Chinese-
speaking voters in words of plain meaning. The translation did not
obstruct voters from voting in accordance with their intentions or
deny them a meaningful choice on the proposition. Thus, as a matter
of law, the use of the character xiao shou complied substantially with
the requirements of the Act.

                           III. CONCLUSION
     We hold that the appellate court in Samour erred by affirming the
trial court’s decision invalidating the local option election based on the
transposition of the precinct and ward numbers in the Chinese version
of the ballot. Despite the transposition, the ballot’s overall description
of the affected area was in substantial compliance with the statutory
form in section 9–6 of the Act. In addition, we agree with the
appellate court in Mashni that the use of the Chinese character xiao
shou for the English phrase “sale at retail” complied substantially with


                                  -14-
the Act. Accordingly, we reverse the judgments of the appellate and
circuit courts in Samour and affirm the judgment of the appellate court
in Mashni reversing the trial court judgment.

                                No. 101902–Judgments reversed;
                    No. 102227–Appellate court judgment affirmed.

    JUSTICE BURKE took no part in the consideration or decision
of this case.




                                 -15-